Filed 12/21/22 P. v. Luna CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083626
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. CF99638211)
                    v.

    RUBEN LUNA,                                                                           OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. Gregory T. Fain,
Judge.
         Stephanie L. Gunther, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez and Amanda
D. Cary, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P. J., Poochigian, J. and Franson, J.
       Defendant Ruben Luna appeals the extension of his commitment to the State
Department of State Hospitals to April 20, 2023. Our review of the record in this case
and the laws governing the waiver of the right to a jury trial requires we reverse the
decision of the trial court to extend the commitment and remand this matter for further
proceedings.
                                     BACKGROUND
       In February 2000, defendant pled not guilty by reason of insanity (NGI) to a
violation of Penal Code1 section 647.6 subdivision (c)(2). In March 2000, defendant was
committed to a state hospital. On January 6, 2021, the People filed a petition to extend
defendant’s commitment to a state hospital pursuant to section 1026.5, for a period of
two years. The petition was necessary as defendant’s maximum term of commitment was
set to expire on April 20, 2021.
       Following numerous continuances, a hearing on the petition to extend defendant’s
commitment to a state hospital was held on November 30, 2021. While addressing
various preliminary matters, the trial court engaged in the following exchange:

              “[THE COURT:] Okay. So, [defense counsel], before we turn to
       our motion, pretrial, parties and discussion of those items, I want to verify,
       because I’m looking at the record speaking to Judge Idiart’s court and
       presiding judge’s court, and [d]efense counsel may do this on behalf of
       [defendant]—may waive the jury trial.

              “Has that already been waived, or you need me to note that for the
       record at this time—or, [defense counsel]?

             “[DEFENSE COUNSEL]: Your Honor, we can waive that today.
       There was anticipation that he’s going to waive it.

              “THE COURT: All right. And as counsel may do that in special
       considerations in these type of proceedings, under People vs. Powell, 2004,
       114 Cal.App.4th 1153 and 1157. Counsel has been appointed because he’s
       indigent, and he is waiving his right to a jury trial and agreeing through

1      All further statutory references are to the Penal Code.


                                             2.
       counsel and agreeing to appear remotely on today’s proceedings from the
       State Hospital. To each of those, a compound question, [defense counsel].
       To the waiver of right to jury trial, is he waiving the right to jury trial at this
       time?

                “[DEFENSE COUNSEL]: Yes, Your Honor.

            “THE COURT: And is he agreeing to proceed remotely pursuant to
       the—what we outlined here today?

                “[DEFENSE COUNSEL]: Yes.

              “THE COURT: Okay. Very good. [District Attorney], did you
       want to be heard further on that waiver issue?

                “[DISTRICT ATTORNEY]: No, Your Honor.”
No further discussion was had on the question of a jury trial, and the trial court never
engaged with defendant on this issue. There was also no evidence placed into the record
by any of the attorneys appearing in this case on defendant’s ability or capacity to waive
such a right.
       While evidence was introduced during the November 30, 2021, trial addressing
the petition to extend defendant’s commitment, that evidence has no impact on the
constitutional problem created by the failure to properly consider the question of whether
defendant had the capacity to waive his constitutional right to a jury trial. However,
based on the evidence that was presented during the hearing on the petition, the trial court
found the allegations to be true and extended defendant’s commitment to the State
Department of State Hospitals to April 20, 2023. This appeal followed.
                                        DISCUSSION
I.     The Lack of a Valid Waiver of the Right to a Jury Trial Requires a Remand
       A.       The Standard of Review
       A criminal defendant who pleads NGI may be committed to a state hospital for a
term equal to the maximum sentence the court could have imposed for the underlying
offense. (§ 1026.5, subd. (a)(1).) However, certain procedures must be followed if there


                                               3.
is a need to extend the commitment beyond the maximum sentence. Specifically,
section 1026.5, subdivision (b) provides in part:

          “(1) A person may be committed beyond the term prescribed by
          subdivision (a) only under the procedure set forth in this subdivision and
          only if the person has been committed under Section 1026 for a felony and
          by reason of a mental disease, defect, or disorder represents a substantial
          danger of physical harm to others. [¶] … [¶]

          “(3) When the petition is filed, the court shall advise the person named in
          the petition of the right to be represented by an attorney and of the right to a
          jury trial. The rules of discovery in criminal cases shall apply. If the
          person is being treated in a state hospital when the petition is filed, the
          court shall notify the community program director of the petition and the
          hearing date. [¶] … [¶]

          “(7) The person shall be entitled to the rights guaranteed under the federal
          and State Constitutions for criminal proceedings. All proceedings shall be
          in accordance with applicable constitutional guarantees.…”
          The court in People v. Tran (2015) 61 Cal.4th 1160, 1167 (Tran), stated the
decision to waive a jury trial belongs to the defendant in the first instance
constitutionally. Therefore, the trial court must obtain any waiver of the right to a jury
trial from the defendant on the record. (Ibid.) A knowing jury waiver “requires an
appreciation of the nature of the jury trial right and the consequences of forgoing this
right.” (People v. Sivongxxay (2017) 3 Cal.5th 151, 171, italics omitted.) However, if
there is a question about the defendant’s capacity to make a knowing and voluntary
waiver, then control of the waiver decision will belong to defendant’s trial counsel, as
long as there is substantial evidence in the record establishing the defendant’s lack of
capacity to make that decision. (Tran, at p. 1167.) Once such a record is made, a
defendant may not override his trial counsel’s decision to waive the right to a jury trial.
(Ibid.)
          On review, evidence will be considered substantial “when it raises a reasonable
doubt about the defendant’s capacity to make a knowing and voluntary waiver, and the



                                                 4.
trial court’s finding of a reasonable doubt must appear on the record.” (Tran, supra, 61
Cal.4th at p. 1167.) Furthermore, an invalid waiver of the right to a jury trial is such a
serious error, that it “is not susceptible to ordinary harmless error analysis and
automatically requires reversal.” (Id. at p. 1169.)
       B.     Application
       When accepting defendant’s waiver of a jury trial by his trial counsel, the trial
court cited the case of People v. Powell (2004) 114 Cal.App.4th 1153, as authorizing its
acceptance of the waiver. We note the Supreme Court in Tran specifically disapproved
of Powell on this issue. (Tran, supra, 61 Cal.4th at p. 1169.)
       The trial court failed to obtain a waiver of the right to a jury trial from defendant
on the record, even though he was available to do so by appearing remotely. Also, while
there is evidence in the record addressing the need to extend defendant’s commitment to
the state hospital, there is no evidence in the record specifically addressing whether he
had the ability or capacity to waive his right to a jury trial.
       Again, a knowing jury waiver “requires an appreciation of the nature of the jury
trial right and the consequences of forgoing this right.” (People v. Sivongxxay, supra, 3
Cal.5th at p. 171, italics omitted.) Because no such knowing waiver was obtained, this
matter must be reversed and remanded for further proceedings.2
                                       DISPOSITION
       We reverse the judgment of the trial court upholding the commitment extension
order and remand for proceedings consistent with this opinion.




2      The People agree that the matter must be reversed and remanded.


                                               5.